Case 6:18-cv-00906-MJJ-PJH Document 19 Filed 10/24/19 Page 1 of 1 PageID #: 74



                            UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT

DEBBIE HANKS                                        CIVIL ACTION NO: 6:18-cv-00906
Plaintiff

Versus                                              JUDGE JUNEAU

STUDENT TRANSPORTATION                              MAGISTRATE JUDGE: HANNA
SPECIALISTS LLC
Defendant
                                          ORDER

       Considering the foregoing Motion to Continue Trial by Defendant, Student Transportation
Specialists, LLC:

         IT IS HEREBY ORDERED that a Motion to Continue Trial is granted and is reset for the

             day of                    , 201   at          a.m.

         THUS DONE AND SIGNED this 24th day of          October             , 2019, Lafayette,

Louisiana.


                                               UNITED STATES DISTRICT COURT JUDGE




                                               1
